Exhibit 10.70

SBA Communications Corporation

1.875% Convertible Senior Notes due 2013

Registration Rights Agreement

May 16, 2008

Deutsche Bank Securities Inc.,

Citigroup Global Markets Inc.,

Lehman Brothers Inc.

As Representatives of the several

    Initial Purchasers listed on

    Schedule 1 to the Purchase Agreement

c/o Deutsche Bank Securities Inc.

60 Wall Street New York, New York 10005

Ladies and Gentlemen:

SBA Communications Corporation, a Florida corporation (the “Company”), proposes
to issue and sell to the initial purchasers listed on Schedule 1 to the Purchase
Agreement (as defined below) (collectively, the “Initial Purchasers”), upon the
terms and subject to the conditions set forth in a purchase agreement, dated
May 12, 2008 (the “Purchase Agreement”), between the Company and you, as the
Representatives of the Initial Purchasers, $500,000,000 aggregate principal
amount of its 1.875% Convertible Senior Notes due 2013 (the “Firm Notes”) and,
at the election of the Initial Purchasers, an additional $50,000,000 aggregate
principal amount of the Company’s 1.875% Convertible Senior Notes due 2013 (the
“Additional Notes” and, together with the Firm Notes, the “Notes”). The Notes
will be convertible into fully paid, non-assessable shares of Class A common
stock, par value $0.01 per share, of the Company on the terms, and subject to
the conditions, set forth in the Indenture (as defined below). Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Purchase Agreement.

As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
and in satisfaction of a condition to the obligations of the Initial Purchasers
thereunder, the Company agrees with the Initial Purchasers, for the benefit of
the holders (including the Initial Purchasers) of the Notes and the Shares (as
defined below) (collectively, the “Holders”), as follows:

 

  1. Certain Definitions.

For purposes of this Registration Rights Agreement the following terms shall
have the following meanings:

(a) “Additional Interest” has the meaning assigned thereto in Section 2(d).



--------------------------------------------------------------------------------

(b) “Additional Notes” has the meaning specified in the first paragraph of this
Agreement.

(c) “Agreement” means this Registration Rights Agreement, as the same may be
amended from time to time pursuant to the terms hereof.

(d) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York, New York are authorized or required by
law or executive order to remain closed.

(e) “Closing Date” means the first date on which any Notes are initially issued.

(f) “Commission” means the Securities and Exchange Commission, or any other
federal agency at the time administering the Exchange Act or the Securities Act,
whichever is the relevant statute for the particular purpose.

(g) “Company” has the meaning specified in the first paragraph of this
Agreement.

(h) “Deferral Notice” has the meaning assigned thereto in Section 3(b).

(i) “Deferral Period” has the meaning assigned thereto in Section 3(b).

(j) “Effective Period” has the meaning assigned thereto in Section 2(a).

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(l) “FINRA” shall mean the Financial Industry Regulatory Authority.

(m) “Firm Notes” has the meaning specified in the first paragraph of this
Agreement.

(n) “Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the
Securities.

(o) “Holder” means each holder, from time to time, of Registrable Securities
(including the Initial Purchasers).

(p) “Indenture” means the Indenture dated as of the date hereof between the
Company and U.S. Bank National Association, as Trustee, pursuant to which the
Notes are being issued, and in accordance with which Shares may be issued, as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof.

(q) “Initial Purchasers” has the meaning specified in the first paragraph of
this Agreement.

(r) “Issuer Information” has the meaning set forth in Section 6(a) hereof.

(s) “Material Event” has the meaning assigned thereto in Section 3(b).

 

2



--------------------------------------------------------------------------------

(t) “Majority Holders” shall mean, on any date, holders of the majority of the
Shares constituting Registrable Securities; for the purposes of this definition,
Holders of Notes constituting Registrable Securities shall be deemed to be the
Holders of the number of Shares into which such Notes are or would be
convertible as of such date, assuming for this purpose that the Company has
elected to satisfy its conversion obligation shares of Class A common stock, par
value $0.01 per share, of the Company.

(u) “Notes” has the meaning specified in the first paragraph of this Agreement.

(v) “Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Form of Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum.

(w) “Notice Holder” means, on any date, any Holder that has delivered a Notice
and Questionnaire to the Company prior to such date.

(x) “Offering Memorandum” means the Offering Memorandum dated May 12, 2008
relating to the offer and sale of the Securities.

(y) “Person” means a corporation, association, partnership, organization,
business, individual, government or political subdivision thereof or
governmental agency.

(z) “Prospectus” means the prospectus included in any Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

(aa) “Purchase Agreement” has the meaning specified in the first paragraph of
this Agreement.

(bb) “Registrable Securities” means

 

  (i) any Notes until the earliest of the date on which (i) such Notes have been
converted or cease to be outstanding; (ii) such Notes have been sold or
otherwise transferred pursuant to an effective Shelf Registration Statement,
(iii) such Notes have been sold pursuant to Rule 144 (or any other similar
provision then in force (other than Rule 144A)) or (iv) the first anniversary of
the last date of original issuance of the Notes)); or

 

  (ii) any Shares issuable upon conversion of any Notes constituting Registrable
Securities, until the earliest of the date on which (i) such Shares cease to be
outstanding; (ii) such Shares have been sold or otherwise transferred pursuant
to an effective Shelf Registration Statement, (iii) such Shares have been sold
pursuant to Rule 144 (or any other similar provision then in force (other than
Rule 144A)) or (iv) the first anniversary of the last date of original issuance
of the Notes.

(cc) “Registration Default” has the meaning assigned thereto in Section 2(d).

(dd) “Registration Expenses” has the meaning assigned thereto in Section 5.

 

3



--------------------------------------------------------------------------------

(ee) “Rule 144,” “Rule 405” and “Rule 415” mean, in each case, such rule as
promulgated under the Securities Act.

(ff) “Securities” means, collectively, the Notes and the Shares.

(gg) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(hh) “Shares” means the shares of Class A common stock of the Company, par value
$0.01 per share, into which the Notes are convertible or that have been issued
upon a conversion from Notes into Class A common stock of the Company.

(ii) “Shelf Registration Statement” means the shelf registration statement
referred to in Section 2(a), as amended or supplemented by any amendment or
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such Shelf
Registration Statement.

(jj) “Special Counsel” shall have the meaning assigned thereto in Section 5.

(kk) “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, or
any successor thereto, and the rules, regulations and forms promulgated
thereunder.

(ll) “Trustee” shall have the meaning assigned such term in the Indenture.

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision. Unless the context otherwise requires, any reference to a
statute, rule or regulation refers to the same (including any successor statute,
rule or regulation thereto) as it may be amended from time to time.

 

  2. Registration Under the Securities Act.

(a) (i) The Company agrees to use its reasonable best efforts to cause the Shelf
Registration Statement to be declared effective no later than the 190th calendar
day following the Closing Date and (ii) subject to Section 3(b), the Company
agrees to use its reasonable best efforts to keep the Shelf Registration
Statement continuously effective until such time as there are no longer any
Registrable Securities outstanding (the “Effective Period”); provided, however,
that the Company’s obligation to file, have declared effective or maintain
effectiveness of the Shelf Registration Statement shall be suspended to the
extent that the Registrable Securities are eligible to be sold by a Person that
is not affiliated with the Company without any volume or manner of sale
restrictions pursuant to Rule 144 (or any other similar provision then in force
(other than Rule 144A)) and no additional Interest shall accrue during any
period the Company’s obligation has been so suspended.

(b) The Company further agrees that it shall cause the Shelf Registration
Statement and the related Prospectus and any amendment or supplement thereto, as
of the effective date of the Shelf Registration Statement or such amendment or
supplement, (i) to comply in all material respects with the applicable
requirements of the Securities Act; and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading, and the Company agrees to furnish to the Holders of the Registrable
Securities copies of any supplement or amendment prior to its being used

 

4



--------------------------------------------------------------------------------

or promptly following its filing with the Commission; provided, however, that
the Company shall have no obligation to deliver to Holders of Registrable
Securities copies of any amendment consisting exclusively of an Exchange Act
report or other Exchange Act filing otherwise publicly available on the
Company’s website. If the Shelf Registration Statement, as amended or
supplemented from time to time, ceases to be effective for any reason at any
time during the Effective Period (other than because all Registrable Securities
registered thereunder shall have been sold pursuant thereto or shall have
otherwise ceased to be Registrable Securities), the Company shall use its
reasonable best efforts to obtain the prompt withdrawal of any order suspending
the effectiveness thereof.

(c) Each Holder of Registrable Securities agrees that if such Holder wishes to
sell Registrable Securities pursuant to the Shelf Registration Statement and
related Prospectus, it will do so only in accordance with this Section 2(c) and
Section 3(b). From and after the date the Shelf Registration Statement is
declared or becomes effective, the Company shall, as promptly as is practicable
after the date a Notice and Questionnaire is delivered, and in any event within
fifteen (15) calendar days after the date of receipt of such Notice and
Questionnaire, or if the use of the Prospectus has been suspended by the Company
under Section 3(b) at the time of receipt of the Notice and Questionnaire,
fifteen (15) calendar days after the expiration of the period during which the
use of the Prospectus is suspended:

(i) if required by applicable law, file with the Commission a post-effective
amendment to the Shelf Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling security holder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law and, if the Company shall file a post-effective amendment to the
Shelf Registration Statement, use its reasonable best efforts to cause such
post-effective amendment to be declared or to otherwise become effective under
the Securities Act as promptly as is practicable. Notwithstanding the foregoing,
the Company shall not be required to file more than two post-effective
amendments to the Shelf Registration Statement or three supplements to the
related Prospectus during any calendar quarter;

(ii) provide such Holder copies of any documents filed pursuant to
Section 2(c)(i); and

(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(c)(i);

provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with
Section 3(b). Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Shelf Registration Statement or
related Prospectus; provided, however, that any Holder that becomes a Notice
Holder pursuant to the provisions of this Section 2(c) (whether or not such
Holder was a Notice Holder at the time the Shelf Registration Statement was
declared or otherwise became effective) shall be named as a selling
securityholder in the Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section 2(c).

 

5



--------------------------------------------------------------------------------

(d) If any of the following events (any such event a “Registration Default”)
shall occur, then additional interest (the “Additional Interest”) shall become
payable by the Company to Holders in respect of the Notes as follows:

(i) if the Shelf Registration Statement is not declared effective and does not
otherwise become effective within one hundred ninety (190) calendar days
following the Closing Date, then commencing on the one hundred ninety-first
(191st) calendar day after the Closing Date, Additional Interest shall accrue on
the principal amount of the outstanding Notes that are Registrable Securities at
a rate of 0.25% per annum for the first ninety (90) calendar days following such
one hundred ninety-first (191st) calendar day and at a rate of 0.50% per annum
thereafter; or

(ii) if the Company has failed to perform its obligations set forth in
Section 2(c) within the time periods required therein, then commencing on the
first day after the date by which the Company were required to perform such
obligations, Additional Interest shall accrue on the principal amount of the
outstanding Notes that are Registrable Securities at a rate of 0.25% per annum
for the first ninety (90) calendar days and at a rate of 0.50% per annum
thereafter; or

(iii) if the Shelf Registration Statement has been declared effective or has
otherwise become effective but such Shelf Registration Statement ceases to be
effective at any time during the Effective Period (other than pursuant to
Section 3(b)), then commencing on the day such Shelf Registration Statement
ceases to be effective, Additional Interest shall accrue on the principal amount
of the outstanding Notes that are Registrable Securities at a rate of 0.25% per
annum for the first ninety (90) calendar days following such date on which the
Shelf Registration Statement ceases to be effective and at a rate of 0.50% per
annum thereafter; or

(iv) if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(b),
then commencing on the day the aggregate duration of Deferral Periods in any
period exceeds the number of days permitted in respect of such period (and again
on the first day of any subsequent Deferral Period during such period),
Additional Interest shall accrue on the principal amount of the outstanding
Notes that are Registrable Securities at a rate of 0.25% per annum for the first
ninety (90) calendar days and at a rate of 0.50% per annum thereafter;

provided, however, that the Additional Interest rate on the Notes shall not
exceed in the aggregate 0.50% per annum and shall not be payable under more than
one clause above for any given period of time, except that if Additional
Interest would be payable under more than one clause above, but at a rate of
0.25% per annum under one clause and at a rate of 0.50% per annum under the
other, then the Additional Interest rate shall be the higher rate of 0.50% per
annum; provided further, however, that (1) upon the effectiveness of the Shelf
Registration Statement (in the case of clause (i) above), (2) upon the
performance by the Company of its obligations set forth in Section 2(c) within
the time periods required therein (in the case of clause (ii) above), (3) upon
the effectiveness of the Shelf Registration Statement which had ceased to remain
effective (in the case of clause (iii) above), (4) upon the termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods in a period set forth in Section 3(b) to be exceeded (in the case of
clause (iv) above), (5) upon the first anniversary of the last date of original
issuance of the Notes, Additional Interest on the Notes as a result of such
clause, as the case may be, shall cease to accrue.

Additional Interest on the Notes, if any, will be payable in cash in accordance
with the provisions of the Indenture governing the payment of interest on the
Notes. Following the cure of all Registration Defaults requiring the payment of
Additional Interest to the Holders of Notes that are Registrable Securities
pursuant to this Section 2, the accrual of Additional Interest will

 

6



--------------------------------------------------------------------------------

cease (without in any way limiting the effect of any subsequent Registration
Default requiring the payment of Additional Interest). Notwithstanding any
provision in this Agreement, in no event shall Additional Interest accrue to
Holders of Shares issued upon conversion of Notes.

The Company shall notify the Trustee immediately upon the happening of each and
every Registration Default. The Trustee shall be entitled, on behalf of Holders
of Securities, to seek any available remedy for the enforcement of this
Agreement, including for the payment of any Additional Interest. Notwithstanding
the foregoing, the parties agree that the sole monetary damages payable for a
violation of the terms of this Agreement with respect to which additional
monetary amounts are expressly provided shall be as set forth in this
Section 2(d). Nothing shall preclude a Notice Holder or Holder of Registrable
Securities from pursuing or obtaining specific performance or other equitable
relief with respect to this Agreement.

(e) A Shelf Registration Statement pursuant to this Section 2 will not be deemed
to have become effective unless it has been declared effective by the Commission
or is automatically effective upon filing with the Commission as provided by
Rule 462 under the Securities Act.

 

  3. Registration Procedures.

The following provisions shall apply to the Shelf Registration Statement filed
pursuant to Section 2:

(a) The Company shall:

(i) prepare and file with the Commission a registration statement with respect
to the shelf registration on any form which may be utilized by the Company and
which shall permit the disposition of the Registrable Securities in accordance
with the intended method or methods thereof, as specified in writing by the
Holders of the Registrable Securities, and use its reasonable best efforts to
cause such registration statement to become effective in accordance with
Section 2(a) above;

(ii) before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the Commission, furnish to the Initial
Purchasers copies of all such documents proposed to be filed and use its
reasonable best efforts to reflect in each such document when so filed with the
Commission such comments as the Initial Purchasers reasonably shall propose
within three (3) Business Days of the delivery of such copies to the Initial
Purchasers;

(iii) use its reasonable best efforts to prepare and file with the Commission
such amendments and post-effective amendments to the Shelf Registration
Statement and file with the Commission any other required document as may be
necessary to keep such Shelf Registration Statement continuously effective until
the expiration of the Effective Period; cause the related Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and comply with the provisions of the Securities Act applicable
to it with respect to the disposition of all Securities covered by such Shelf
Registration Statement during the Effective Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such Shelf
Registration Statement as so amended or such Prospectus as so supplemented;

 

7



--------------------------------------------------------------------------------

(iv) promptly notify the Notice Holders of Registrable Securities (A) when such
Shelf Registration Statement or the Prospectus included therein or any amendment
or supplement to the Prospectus or post-effective amendment has been filed with
the Commission, and, with respect to such Shelf Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any
request, following the effectiveness of the Shelf Registration Statement, by the
Commission or any other federal or state governmental authority for amendments
or supplements to the Shelf Registration Statement or related Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of such Shelf Registration
Statement or the initiation or written threat of any proceedings for that
purpose, including the receipt by the Company of any notice of objection of the
Commission to the use of a Shelf Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Securities Act, (D) of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Registrable Securities for sale in any jurisdiction or
the initiation or written threat of any proceeding for such purpose, (E) of the
determination by the Company that a post-effective amendment to the Shelf
Registration Statement will be filed with the Commission, which notice may, at
the discretion of the Company (or as required pursuant to Section 3(b)), state
that it constitutes a Deferral Notice, in which event the provisions of
Section 3(b) shall apply or (F) at any time when a Prospectus is required to be
delivered under the Securities Act, that the Shelf Registration Statement,
Prospectus, Prospectus amendment or supplement or post-effective amendment does
not conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and the rules and regulations of the
Commission thereunder;

(v) prior to any public offering of the Registrable Securities pursuant to the
Shelf Registration Statement, use its reasonable best efforts to register or
qualify, or cooperate with the Notice Holders of Securities included therein and
their respective counsel in connection with the registration or qualification
of, such Securities for offer and sale under the securities or blue sky laws of
such jurisdictions as any such Notice Holders reasonably requests in writing and
do any and all other acts or things necessary or advisable to enable the offer
and sale in such jurisdictions of the Securities covered by the Shelf
Registration Statement; prior to any public offering of the Registrable
Securities pursuant to the Shelf Registration Statement, use its reasonable best
efforts to keep each such registration or qualification (or exemption therefrom)
effective during the Effective Period in connection with such Notice Holder’s
offer and sale of Registrable Securities pursuant to such registration or
qualification (or exemption therefrom) and do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of such
Registrable Securities in the manner set forth in the Shelf Registration
Statement and the related Prospectus; provided that the Company will not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action which would subject it to general
service of process or to taxation in any such jurisdiction where it is not then
so subject;

(vi) use its reasonable best efforts to prevent the issuance of, and if issued,
to obtain the withdrawal of any order suspending the effectiveness of the Shelf
Registration Statement or, in the event of an objection of the Commission
pursuant to Rule 401(g)(2), promptly file an amendment to such Shelf
Registration Statement on the proper form, and to lift any suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
in which they have been qualified for sale, in each case at the earliest
practicable date;

(vii) upon reasonable notice, for a reasonable period prior to the filing of the
Shelf Registration Statement, and throughout the Effective Period, (i) make
reasonably available for inspection by a representative of, and Special Counsel
acting for, Majority Holders of the Securities being sold and any underwriter
(and its counsel) participating in any disposition of

 

8



--------------------------------------------------------------------------------

Securities pursuant to such Shelf Registration Statement, all relevant financial
and other records, pertinent corporate documents and properties of the Company
and its subsidiaries and (ii) use reasonable best efforts to have its officers,
directors, employees, accountants and counsel supply all relevant information
reasonably requested by such representative, Special Counsel or any such
underwriter in connection with such Shelf Registration Statement;

(viii) if reasonably requested by the Initial Purchasers or any Notice Holder,
promptly incorporate in a prospectus supplement or post-effective amendment to
the Shelf Registration Statement such information as the Initial Purchasers or
such Notice Holder shall, on the basis of a written opinion of
nationally-recognized counsel experienced in such matters, determine to be
required to be included therein by applicable law and make any required filings
of such prospectus supplement or such post-effective amendment; provided, that
the Company shall not be required to take any actions under this
Section 3(a)(viii) that are not, in the reasonable opinion of counsel for the
Company, in compliance with applicable law;

(ix) promptly furnish to each Notice Holder and the Initial Purchasers, upon
their request and without charge, at least one (1) conformed copy of the Shelf
Registration Statement and any amendments thereto, including financial
statements but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference and all exhibits; provided, however, that the
Company shall have no obligation to deliver to Notice Holders or the Initial
Purchasers a copy of any amendment consisting exclusively of an Exchange Act
report or other Exchange Act filing otherwise publicly available on the
Company’s website;

(x) during the Effective Period, deliver to each Notice Holder in connection
with any sale of Registrable Securities pursuant to the Shelf Registration
Statement, without charge, as many copies of the Prospectus relating to such
Registrable Securities (including each preliminary prospectus) and any amendment
or supplement thereto as such Notice Holder may reasonably request; and the
Company hereby consents (except during such periods that a Deferral Notice is
outstanding and has not been revoked) to the use of such Prospectus or each
amendment or supplement thereto by each Notice Holder in connection with any
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto in the manner set forth therein; and

(xi) cooperate with the Notice Holders of Securities to facilitate the timely
preparation and delivery of certificates representing Securities to be sold
pursuant to the Shelf Registration Statement free of any restrictive legends and
in such denominations and registered in such names as the Holders thereof may
request in writing at least two (2) Business Days prior to sales of Securities
pursuant to such Shelf Registration Statement; provided that nothing herein
shall require the Company to deliver certificated Notes to any beneficial holder
of Notes except as required by the Indenture.

(b) Upon (A) the issuance by the Commission of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any event or the existence of any fact (a “Material Event”) as a result of
which the Shelf Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, or any Prospectus
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (C) the occurrence or existence of any corporate

 

9



--------------------------------------------------------------------------------

development that, in the discretion of the Company, makes it appropriate to
suspend the availability of the Shelf Registration Statement and the related
Prospectus, the Company will (i) in the case of clause (B) above, subject to the
third sentence of this provision, as promptly as is practicable prepare and file
a post-effective amendment to such Shelf Registration Statement or a supplement
to the related Prospectus or any document incorporated therein by reference or
file any other required document that would be incorporated by reference into
such Shelf Registration Statement and Prospectus so that such Shelf Registration
Statement does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and such Prospectus does not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, as thereafter
delivered (or, to the extent permitted by law, made available) to the purchasers
of the Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to the Shelf Registration Statement, subject to the
third sentence of this provision, use its reasonable best efforts to cause it to
be declared effective or otherwise become effective as promptly as is
practicable, and (ii) give notice to the Notice Holders that the availability of
the Shelf Registration Statement is suspended (a “Deferral Notice”). Upon
receipt of any Deferral Notice, each Notice Holder agrees not to sell any
Registrable Securities pursuant to the Shelf Registration Statement until such
Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in clause (i) above, or until it is advised in writing by the
Company that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The Company will use its reasonable best
efforts to ensure that the use of the Prospectus may be resumed (x) in the case
of clause (A) above, as promptly as is practicable, (y) in the case of clause
(B) above, as soon as, in the sole judgment of the Company, public disclosure of
such Material Event would not be prejudicial to or contrary to the interests of
the Company or, if necessary to avoid unreasonable burden or expense, as soon as
practicable thereafter and (z) in the case of clause (C) above, as soon as, in
the discretion of the Company, such suspension is no longer appropriate;
provided that the period during which the availability of the Shelf Registration
Statement and any Prospectus is suspended (the “Deferral Period”), without the
Company incurring any obligation to pay Additional Interest pursuant to
Section 2(d), shall not exceed sixty (60) calendar days in the aggregate in any
six (6)-month period; provided, further that in the case of a Deferral Notice in
connection with clause (C), if the development relates to a proposed or pending
material business transaction, the disclosure of which the Company’s board of
directors determines in good faith would be reasonably likely to impede the
Company’s ability to consummate such transaction, or would otherwise be
seriously detrimental to the Company and its subsidiaries taken as a whole, the
Company may extend the Deferral Period from sixty (60) calendar days to one
hundred twenty (120) calendar days in the aggregate in any six (6)-month period,
without the Company incurring any obligation to pay Additional Interest pursuant
to Section 2(d).

(c) Each Holder of Registrable Securities agrees that upon receipt of any
Deferral Notice from the Company, such Holder shall forthwith discontinue (and
cause any placement or sales agent or underwriters acting on their behalf to
discontinue) the disposition of Registrable Securities pursuant to the
registration statement applicable to such Registrable Securities until such
Holder (i) shall have received copies of such amended or supplemented Prospectus
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the Prospectus covering such Registrable Securities
at the time of receipt of such notice or (ii) shall have received notice from
the Company that the disposition of Registrable Securities pursuant to the Shelf
Registration may continue.

(d) The Company may require each Holder of Registrable Securities as to which
any registration pursuant to Section 2(a) is being effected to furnish to the
Company such information regarding such Holder and such Holder’s intended method
of

 

10



--------------------------------------------------------------------------------

distribution of such Registrable Securities as the Company may from time to time
reasonably request in writing, but only to the extent that such information is
required in order to comply with the Securities Act. Each such Holder agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Holder to the Company or of the
occurrence of any event in either case as a result of which any Prospectus
relating to such registration contains or would contain an untrue statement of a
material fact regarding such Holder or such Holder’s intended method of
disposition of such Registrable Securities or omits to state any material fact
regarding such Holder or such Holder’s intended method of disposition of such
Registrable Securities required to be stated therein or necessary to make the
statements therein not misleading, and promptly to furnish to the Company any
additional information required to correct and update any previously furnished
information or required so that such Prospectus shall not contain, with respect
to such Holder or the disposition of such Registrable Securities, an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

(e) The Company shall comply with all applicable rules and regulations of the
Commission and make generally available to its securityholders earning
statements (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act), which statements shall cover a period of
twelve (12) months commencing on the first day of the first fiscal quarter of
the Company commencing after the effective date of each Shelf Registration
Statement (within the meaning of Rule 158(c) under the Securities Act), and
which statements shall be so made generally available to the Company’s
securityholders as follows: (i) with respect to an earnings statement which will
be contained in one report on Form 10-K (or any other form as may then be
available for such purpose), such earnings statement shall be made so generally
available no later than the due date by which the Company is required, pursuant
to the Exchange Act (subject to any applicable extensions under Rule 12b-25
thereunder), to file such report with the Commission; and (ii) with respect to
an earnings statement which will be contained in any combination of reports on
Form 10-K or Form 10-Q (or any other form(s) as may then be available for such
purpose), such earnings statement shall be made so generally available no later
than the due date by which the Company is required, pursuant to the Exchange Act
(subject to any applicable extensions under Rule 12b-25 thereunder), to file the
last of such reports with the Commission which together constitute such earnings
statement.

(f) The Company shall provide a CUSIP number for all Registrable Securities
covered by the Shelf Registration Statement not later than the initial effective
date of such Shelf Registration Statement and provide the Trustee for the Notes
and the transfer agent for the Shares with printed certificates for the
Registrable Securities that are in a form eligible for deposit with The
Depository Trust Company.

(g) The Company shall use its reasonable best efforts to provide such
information as is required for any filings required to be made with FINRA.

(h) Until one (1) year after the last date of original issuance of the Notes,
the Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144) to, resell any of the Securities that have been reacquired by any of
them except pursuant to an effective registration statement under the Securities
Act.

(i) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.

 

11



--------------------------------------------------------------------------------

  4. Holder’s Obligations.

Each Holder agrees, by acquisition of the Registrable Securities, that no Holder
of Registrable Securities shall be entitled to sell any of such Registrable
Securities pursuant to the Shelf Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(c) (including the
information required to be included in such Notice and Questionnaire) and the
information set forth in the next sentence. Each Notice Holder agrees promptly
to furnish to the Company all information required to be disclosed in order to
make the information previously furnished to the Company by such Notice Holder
not misleading and any other information regarding such Notice Holder and the
distribution of such Registrable Securities as may be required to be disclosed
in the Shelf Registration Statement under applicable law or pursuant to
Commission comments. Each Holder further agrees not to sell any Registrable
Securities pursuant to the Shelf Registration Statement without delivering, or
causing to be delivered, a Prospectus to the purchaser thereof and, following
termination of the Effective Period, to notify the Company, within ten
(10) Business Days of a request by the Company, of the amount of Registrable
Securities sold pursuant to the Shelf Registration Statement and, in the absence
of a response, the Company may assume that all of the Holder’s Registrable
Securities were so sold.

 

  5. Registration Expenses.

The Company agrees to bear and to pay or cause to be paid promptly upon request
being made therefor all expenses incident to the Company’s performance of or
compliance with this Agreement, including, but not limited to, (a) all
Commission and any FINRA registration and filing fees and expenses, (b) all fees
and expenses in connection with the qualification of the Securities for offering
and sale under the state securities and blue sky laws referred to in
Section 3(a)(v), including reasonable fees and disbursements of one counsel for
the placement agent or underwriters, if any, in connection with such
qualifications, (c) all expenses relating to the preparation, printing,
distribution and reproduction of the Shelf Registration Statement, the related
Prospectus and each amendment or supplement to each of the foregoing, the
certificates representing the Securities and all other documents relating
hereto, (d) fees and expenses of the Trustee under the Indenture, any escrow
agent or custodian, and of the registrar and transfer agent for the Shares,
(e) fees, disbursements and expenses of counsel and independent certified public
accountants of the Company (including the expenses of any opinions or “cold
comfort” letters required by or incident to such performance and compliance) and
(f) reasonable fees, disbursements and expenses (not to exceed $25,000) of not
more than one counsel for the Holders of Registrable Securities retained in
connection with the Shelf Registration Statement, as selected by the Company
(unless reasonably objected to by the Majority Holders of the Registrable
Securities being registered, in which case the Majority Holders shall select
such counsel for the Holders) (“Special Counsel”), and fees, expenses and
disbursements of any other Persons, including special experts, retained by the
Company in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by any Holder of Registrable Securities or any underwriter or placement
agent therefor, the Company shall reimburse such Person for the full amount of
the Registration Expenses so incurred, assumed or paid promptly after receipt of
a documented request therefor. Notwithstanding the foregoing, the Holders of the
Registrable Securities being registered shall pay all underwriting discounts and
commissions and placement agent fees and commissions attributable to the sale of
such Registrable Securities and the fees and disbursements of any counsel or
other advisors or experts retained by such Holders (severally or jointly), other
than the counsel and experts specifically referred to above.

 

12



--------------------------------------------------------------------------------

  6. Indemnification.

(a) The Company shall indemnify and hold harmless each Holder (including,
without limitation, the Initial Purchasers), its affiliates, their respective
officers, directors, employees, representatives and agents, and each person, if
any, who controls such Holder within the meaning of the Securities Act or the
Exchange Act (collectively referred to for purposes of this Section 6 and
Section 7 as a Holder) from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof (including, without
limitation, any loss, claim, damage, liability or action relating to purchases
and sales of Securities), to which that Holder may become subject, whether
commenced or threatened, under the Securities Act, the Exchange Act, any other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in any such Registration Statement, (ii) any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus or any “issuer information” (“Issuer Information”) filed
or required to be filed pursuant to Rule 433(d) under the Securities Act or
(iii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
shall reimburse each Holder promptly upon demand for any legal or other expenses
reasonably incurred by that Holder in connection with investigating or defending
or preparing to defend against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability or
action arises out of, or is based upon, an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with any information provided by a Holder in its
most recent Notice and Questionnaire. This indemnity agreement shall be in
addition to any liability that the Company may otherwise have.

The Company also shall indemnify and hold harmless as provided in this
Section 6(a) or contribute as provided in Section 7 with respect to any loss,
claim, damage, liability or action of each underwriter, if any, of Securities
registered under the Shelf Registration Statement, its affiliates, their
respective officers, directors, employees, representatives and agents, and each
person, if any, who controls such underwriter within the meaning of the
Securities Act or the Exchange Act on substantially the same basis as that of
the indemnification of the selling Holders provided in this Section 6(a) and
shall, if requested by any Holder, enter into an underwriting agreement
reflecting such agreement.

(b) Each Holder shall indemnify and hold harmless the Company and its
affiliates, their respective officers, directors, employees, representatives and
agents, and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act (collectively referred to for purposes of
this Section 6(b) and Section 7 as the Company), from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof,
to which the Company may become subject, whether commenced or threatened, under
the Securities Act, the Exchange Act, any other federal or state statutory law
or regulation, at common law or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in any such Registration
Statement or any prospectus forming part thereof or in any amendment or
supplement thereto or (ii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with any information furnished to the Company
by such Holder in its most recent Notice and Questionnaire, and shall reimburse
the Company for any legal or other expenses reasonably incurred by the Company
in connection with investigating or defending or preparing to defend against or
appearing as a third party witness in

 

13



--------------------------------------------------------------------------------

connection with any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that no such Holder shall be liable
for any indemnity claims hereunder in excess of the amount of net proceeds
received by such Holder from the sale of Securities pursuant to such Shelf
Registration Statement. This indemnity agreement will be in addition to any
liability which any such Holder may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party pursuant to Section 6(a) or 6(b), notify the indemnifying party in writing
of the claim or the commencement of that action; provided, however, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have under this Section 6 except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have to
an indemnified party otherwise than under this Section 6. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than the reasonable costs of investigation; provided, however,
that an indemnified party shall have the right to employ its own counsel in any
such action, but the fees, expenses and other charges of such counsel for the
indemnified party will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based upon advice of counsel to the indemnified party) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based upon advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel reasonably satisfactory to the indemnified
party to assume the defense of such action within a reasonable time after
receiving notice of the commencement of the action, in each of which cases the
reasonable fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm of attorneys (in
addition to any local counsel) at any one time for all such indemnified party or
parties. Each indemnified party, as a condition of the indemnity agreements
contained in Sections 6(a) and 6(b), shall use all reasonable efforts to
cooperate with the indemnifying party in the defense of any such action or
claim. No indemnifying party shall be liable for any settlement of any such
action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with its written consent or if there be a
final judgment for the plaintiff in any such action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment or if the
indemnifying party has not paid the expenses and fees for which it is liable
twenty (20) calendar days after notice by the indemnified party of request for
reimbursement. No indemnifying party shall, without the prior written consent of
the indemnified party (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been

 

14



--------------------------------------------------------------------------------

sought hereunder by such indemnified party, unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (ii) does not include a
statement or admission of fault, culpability or a failure to act, by or on
behalf of the indemnified party.

(d) The provisions of this Section 6 and Section 7 shall remain in full force
and effect, regardless of any investigation made by or on behalf of any Holder,
the Company or any of the indemnified Persons referred to in this Section 6 and
Section 7, and shall survive the sale by a Holder of securities covered by the
Shelf Registration Statement.

 

  7. Contribution.

If the indemnification provided for in Section 6 is unavailable or insufficient
to hold harmless an indemnified party under Section 6(a) or 6(b), then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and such Holder on the other with respect to the statements or omissions
that resulted in such loss, claim, damage or liability, or action in respect
thereof, as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to the Company or information supplied
by the Company on the one hand or to any information contained in the relevant
Notice and Questionnaire supplied by such Holder on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
Section 7 were to be determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 7 shall be deemed to include, for purposes of this
Section 7, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending or preparing to defend any
such action or claim. Notwithstanding the provisions of this Section 7, an
indemnifying party that is a Holder of Securities shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Securities sold by such indemnifying party to any purchaser exceeds the
amount of any damages which such indemnifying party has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 7 are several and not joint.

 

  8. Rule 144A and Rule 144.

So long as any Registrable Securities remain outstanding, the Company shall use
its reasonable best efforts to file the reports required to be filed by it under
Rule 144A(d)(4) under the Securities Act and the Exchange Act in a timely manner
and, if at any time the Company is not required to file such reports, it will,
upon the written request of any Holder of Registrable Securities, make publicly
available other information so long as necessary to permit sales of such
Holder’s securities pursuant to Rules 144 and 144A. The Company covenants that
it will take such further action as any Holder of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rules 144 and 144A
(including, without limitation, the requirements of Rule 144A(d)(4)). Upon the
written request of any Holder of Registrable Securities, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements. Notwithstanding the foregoing, nothing in this Section 8
shall be deemed to require the Company to register any of its securities
pursuant to the Exchange Act.

 

15



--------------------------------------------------------------------------------

  9. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of Majority Holders. Notwithstanding the foregoing, a waiver or consent
to depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose Securities are being sold pursuant to
the Shelf Registration Statement and that does not directly or indirectly affect
the rights of other Holders may be given by Holders of a majority in aggregate
amount of the Securities being sold by such Holders pursuant to the Shelf
Registration Statement.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier or air courier guaranteeing next-day delivery:

(i) If to the Company, initially at the address set forth in the Purchase
Agreement;

(ii) If to the Initial Purchasers, initially at its address set forth in the
Purchase Agreement; and

(iii) If to a Holder, to the address of such Holder set forth in the security
register, the Notice and Questionnaire or other records of the Company.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; one (1) Business Day after
being delivered to a next-day air courier; five (5) Business Days after being
deposited in the mail; and when receipt is acknowledged by the recipient’s
telecopier machine, if sent by telecopier.

(c) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns.

(d) Counterparts. This Agreement may be executed in any number of counterparts
(which may be delivered in original form or by telecopier) and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

(e) Definition of Terms. For purposes of this Agreement, (a) the term
“subsidiary” has the meaning set forth in Rule 405 under the Securities Act and
(b) except where otherwise expressly provided, the term “affiliate” has the
meaning set forth in Rule 405 under the Securities Act.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

16



--------------------------------------------------------------------------------

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(h) Remedies. In the event of a breach by the Company or by any Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law, including recovery of damages (other than the recovery of damages for a
breach by the Company of its obligations under Section 2 for which Additional
Interest have been paid pursuant to Section 3), will be entitled to specific
performance of its rights under this Agreement. The Company and each Holder
agree that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of any of the provisions of this Agreement
and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(i) No Inconsistent Agreements. The Company represents, warrants and agrees that
(i) it has not entered into, and shall not, on or after the date of this
Agreement, enter into any agreement that is inconsistent with the rights granted
to the Holders in this Agreement or otherwise conflicts with the provisions
hereof, (ii) it has not previously entered into any agreement which remains in
effect granting any registration rights with respect to any of its debt
securities to any person and (iii) without limiting the generality of the
foregoing, without the written consent of the Holders of a majority in aggregate
principal amount of the then outstanding Registrable Securities, it shall not
grant to any person the right to request the Company to register any debt
securities of the Company under the Securities Act unless the rights so granted
are not in conflict or inconsistent with the provisions of this Agreement.

(j) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders of Registrable Securities in such capacity)
shall have the right to include any securities of the Company in any Shelf
Registration Statement other than Registrable Securities, except as provided for
in the Offering Memorandum or the documents incorporated by reference into the
Offering Memorandum.

(k) Severability. The remedies provided herein are cumulative and not exclusive
of any remedies provided by law. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

(l) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any Holder of
Registrable Securities, any director, officer or partner of such Holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement and
the transfer and registration of Registrable Securities by such Holder.

(m) Securities Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of Securities is required hereunder,
Securities held by the Company or its affiliates (other than subsequent Holders
of Securities if such subsequent Holders are deemed to be affiliates solely by
reason of their holdings of such Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

 

17



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement between the Company and the Initial Purchasers
in accordance with its terms.

 

Very truly yours, SBA COMMUNICATIONS CORPORATION By:  

/s/ Thomas P. Hunt

Name:   Thomas P. Hunt Title:   Senior Vice President and General Counsel

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

DEUTSCHE BANK SECURITIES INC. By:  

/s/ Edward B. Dunn

Name:   Edward B. Dunn Title:   Managing Director By:  

/s/ Samir H. Hussein

Name:   Samir H. Hussein Title:   Managing Director CITIGROUP GLOBAL MARKETS
INC. By:  

/s/ L. Dyson Dryden

Name:  

L. Dyson Dryden

Title:   Director LEHMAN BROTHERS INC. By:  

/s/ Victoria Hale

Name:   Victoria Hale Title:   Vice President

Each for itself and as a Representative of the other Initial Purchasers.